Fobd, Judge:
Counsel for the respective parties have agreed that the involved merchandise consists of 3-, 10-, and 16-ligne black velvet *583ribbon and that, at the date of exportation of such ribbon from Italy, the price at which such merchandise was freely offered for sale to all purchasers in the principal markets of Italy in the usual wholesale quantities and in the ordinary course of trade for export to the United States, including the costs, charges, and expenses specified in section 402 of the Tariff Act of 1930 was, for specified items, $64, $95, and $35 per 1,000 yards, less 2 per centum, respectively, and that there was no higher value for such or similar merchandise for home consumption.
Accepting this stipulation as a statement of fact, I find the proper dutiable export value for said merchandise to be as follows:
The merchandise marked “A,” $64 per 1,000 yards, less 2 per centum.
The merchandise marked “B,” $95 per 1,000 yards, less 2 per centum.
The merchandise marked “C,” $35 per 1,000 yards, less 2 per centum.
Judgment will be rendered accordingly.